Name: Commission Regulation (EC) No 2633/94 of 28 October 1994 laying down additional temporary measures relating to the granting of consumption aid for olive oils as a result of the adoption of Regulation (EC) No 2395/94
 Type: Regulation
 Subject Matter: economic policy;  processed agricultural produce;  health;  agricultural structures and production;  consumption
 Date Published: nan

 No L 280/44 Official Journal of the European Communities 29 . 10 . 94 COMMISSION REGULATION (EC) No 2633194 of 28 October 1994 laying down additional temporary measures relating to the granting of consumption aid for olive oils as a result of the adoption of Regulation (EC) No 2395/94 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, consumption aid ; whereas, to ensure consistent treatment of market preparation plants during November, it is necessary to apply the same percentage withheld as that applying on 31 October 1994 ; Whereas, to take account of the amount of consumption aid to which olive oil put up for the market during November 1994 would be eligible, the security referred to in Council Regulation (EEC) No 3089/78 (*), as last amended by Regulation (EEC) No 3461 /87 (6), for the placing into free circulation in the Community of olive oil imported during November 1994 should be main ­ tained at the rate of ECU 39,58 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, Having regard to Council Regulation (EC) No 1875/94 of 27 July 1994 fixing, for the 1994/95 marketing year, the prices, aids and percentages of aid to be retained in the olive oil sector and the maximum guaranteed quantity ('), and in particular Article 7 thereof, Whereas Commission Regulation (EC) No 2395/94 (2) lays down temporary specific measures to resolve the problems arising from the reduction in the amount of consumption aid from 1 November 1994, in particular a provision allowing quantities of olive oil put up for the market and placed on the market before 1 December 1994 to be eligible for consumption aid at the rate appli ­ cable on 31 October 1994, up to a quantity limit deter ­ mined for each market preparation plant ; HAS ADOPTED THIS REGULATION : Article 1 1 . Olive oil produced in the Community and used in the manufacturing of preserved foods and in respect of which an application for verification is submitted in accordance with Article 2 of Commission Regulation (EEC) No 1963/79 Q during November 1994, shall be eligible for an increase in the refund of ECU 29,58 per 100 kg, up to the quantity limit referred to in paragraph 2. Whereas the amount of the production refund for olive oils produced in the Community and used for the production of certain canned products is fixed, in accord ­ ance with Council Regulation (EEC) No 591 /79 (3), as last amended by Regulation (EEC) No 2903/89 (4), taking into account the consumption aid Valid on the date on which the refund is applied ; whereas the purpose of the tempo ­ rary measures referred to in Regulation (EC) No 2395/94 is to maintain the rate of consumption aid during November 1994 at the rate valid on 31 October 1994 ; whereas, as a result, to avoid problems in supplying manufacturers of preserved food during that period, provi ­ sion should be made for Community olive oil produced during the 1993/94 marketing year at the latest and in respect of which an application for verification is submitted during November 1994 to be eligible for an increase in the refund equal to the difference between the level of consumption aid valid on 31 October 1994 and that valid on 1 November 1994, up to a quantity limit determined for each preserved food manufacturing plant ; 2. The quantities referred to in paragraph 1 shall be limited for each market preparation plant to the average monthly quantities in respect of which applications for verification were submitted during the months of October and November in the previous two years. However, in the case of market preparation plants commencing operations after 1 October 1992, those quantities shall be limited to the average monthly quanti ­ ties for which applications for verification were submitted during the period in which they have operated until the end of August 1994. 3 . Paragraph 1 shall apply only to olive oil produced at the latest in the 1993/94 marketing year. Whereas the percentage of the consumption aid to be withheld for recognized trade organizations was fixed for the 1994/95 marketing year by Regulation (EC) No 1875/94 taking into consideration the reduction in (') OJ No L 197, 30 . 7. 1994, p. 14. (2) OJ No L 256, 4. 10. 1994, p. 5. (3) OJ No L 78, 30. 3 . 1979, p. 2. (4) OJ No L 280, 29. 9. 1989, p, 3. 0 OJ No L 369, 29 . 12. 1978, p. 12. (*) OJ No L 329, 20 . 11 . 1987, p. 1 . 0 OJ No L 227, 7 . 9 . 1979, p. 1 . 29. 10 . 94 Official Journal of the European Communities No L 280/45 Article 2 With regard to payments of consumption aid for the quantities of olive oil provided for in Article 1 (1 ) of Regulation (EC) No 2395/94, the percentage referred to in Article 11 (5) of Council Regulation No 136/66/EEC (') shall be 2 % . I Article 3 Notwithstanding the second subparagraph of Article 17 (2) of Commission Regulation (EEC) No 2677/85 (2), for all placing into free circulation in the Community of olive oil falling within CN code 1509 or 1510 in respect of which customs formalities are completed after 31 October 1994 and before 1 December 1994, the amount of the security referred to in Article 9 of Regulation (EEC) No 3089/78 shall be ECU 39,58 . Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 October 1994. For the Commission Rene STEICHEN Member of the Commission 0) OJ No 172, 30. 9. 1966, p. 3025/66. (2) OJ No L 254, 25. 9 . 1985, p. 5.